ITEMID: 001-89585
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF LITVINOVA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 4. The applicant was born in 1968 and lives in the town of Belogorsk in the Amur Region.
5. On 31 December 2003 she brought proceedings against the Social Security Office of Belogorsk on account of a refusal by the latter to increase her child benefit payments according to a certain method of calculation and seeking compensation in respect of pecuniary damage. She also alleged that the Office had not given her access to a number of documents concerning those payments.
6. By a judgment of 30 November 2004 the Belogorsk Town Court dismissed her claims as unfounded. The applicant’s representative lodged an appeal against the judgment on 12 December 2004.
7. The Amur Regional Court scheduled a hearing for 25 February 2005. According to the Government, on 17 February 2005 the Town Court dispatched summonses to the parties. The Government submitted a copy of the cover letter dated 17 February 2005 and sent by the Town Court to the Regional Court and the parties, including the applicant and her representative. The letter bore the outgoing number “1779” and indicated that the Town Court was sending the case file to the Regional Court and that the appeal hearing had been listed for 25 February 2005, at 9 a.m. The Government also submitted a copy of an excerpt from the Town Court’s outgoing correspondence log. The column entitled “outgoing number” contained the figure “1779”, and that entitled “sent to” listed the Regional Court, the applicant, her representative and the respondent. The date below that record read “18 February 2005”.
8. On 25 February 2005 the Amur Regional Court dismissed the applicant’s appeal. Neither the applicant nor her representative was present. The judgment indicated that the appeal had been examined in a public session but did not specify whether the applicant or her representative had been notified of the hearing date.
9. On 17 March 2005 the applicant’s representative made an inquiry to the Town Court about the state of the appeal proceedings. On 22 March 2005 the Town Court sent him a copy of the appeal judgment and indicated that he had been duly informed of the hearing date.
10. The Code of Civil Procedure of the Russian Federation (“the CCP”, in force from 1 February 2003) reads as follows:
“1. Parties ... are to be summonsed to court by a letter sent via registered mail with an acknowledgment of receipt, a court summons with an acknowledgment of receipt, a telegram, by phone or fax or by any other means of communication which guarantees recording of the fact that the court summonses or notifications were received by the parties.
2. A court summons is one of the forms of court notification. Parties are notified by court summonses of the date and place of a court hearing or of particular procedural actions ...
3. A summons or another form of notification is to be served on parties in such a way [as to ensure] that they have enough time to prepare their case and to appear at the hearing.
4. A court notification, addressed to a party, is to be sent to the address indicated by that party or his/her representative. If a party does not reside at the indicated address, the court summons may be sent to his or her place of work ...”
“1. Court summonses and other notifications are to be sent by mail or delivered by a person whom the court authorises to deliver them. The time of service is to be recorded as laid down by post office regulations or on a document which is to be returned to the court.
2. With a party’s consent, a judge can serve him/her with summonses or notifications to be delivered to another party. A person authorised by the judge to deliver a court summons or another notification is to return a counterfoil of the summons or a copy of the notification bearing the addressee’s signature recording receipt.”
“1. A court summons ... to a person is to be served on him or her against his or her signature on a counterfoil of the summons, which is to be returned to the court ...
...
4. If the current place of residence of an addressee is unknown, an entry to this effect is to be made on the court summons, showing the date and time of the attempted service and the source of the information.”
“Parties are to inform the court of any change in their address in the course of the proceedings. If no such notification is provided, court summonses or notifications are to be sent to the addressee’s last known address and are considered to be delivered even if the addressee no longer lives or resides there.”
“When a defendant’s place of residence is unknown, the court begins examination of a case once it has received information to that effect from the defendant’s last known place of residence.”
“Parties to the case or the prosecutor may lodge an appeal statement within ten days after the judgment was delivered in the final form.”
“1. Upon the receipt of the statement of appeal ... the judge shall:
1) send to the parties copies of the statement of appeal and the enclosed written documents not later than the day after their receipt;
2) notify the parties of the time and place of the appeal hearing...
3) upon the expiry of the time-limit for appeal send the case file to the court of appeal ...”
“1. If a party to the case fails to appear and there is no evidence that the party was duly summonsed, the hearing is to be adjourned ...”
VIOLATED_ARTICLES: 6
